 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERRELL CORDARRYL STANFORD                       No. 2:19-cv-00498-TLN-CKD P
12                        Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    Y. ANAYA,
15                        Defendant.
16

17          By order filed March 28, 2019, plaintiff was granted thirty days to file a complaint in the

18   instant action. The thirty day period has now expired, and plaintiff has not filed a complaint or

19   otherwise responded to the court’s order.

20          Accordingly, IT IS HEREBY RECOMMENDED that:

21          1. This action be dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P.

22                41(b); and,

23          2. The Clerk of Court be directed to close this case.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
                                                       1
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: May 13, 2019
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/stan0498.fta.docx

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
